In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hurkin-Torres, J.), dated December 22, 2003, which granted the motion of the defendant Rosalind Skoruka and the separate motion of the defendants Ervin Hoffman and Chaja Hoffman for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The owner of land abutting a public sidewalk owes no duty to keep the sidewalk in a safe condition (see Castro v Marble Hall Apts., 302 AD2d 485 [2003]). However, an abutting landowner may be held liable, inter alia, for creating a hazardous condition on the sidewalk (see Hausser v Giunta, 88 NY2d 449, 452-453 [1996]; Castro v Marble Hall Apts., supra).
The defendants made a prima facie showing of entitlement to judgment as a matter of law that they did not create the defect that allegedly caused the plaintiff to fall (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In opposition, the plaintiff did not raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562-563 [1980]). Therefore, the Supreme Court properly granted the motion of the defendant Rosalind Skoruka and the separate motion of the defendants Ervin Hoffman and Chaja Hoffman for summary judgment dismissing the complaint. H. Miller, J.P., Ritter, Rivera and Spolzino, JJ., concur.